Case: 17-15182    Date Filed: 11/26/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15182
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:15-cr-00165-ODE-LTW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

JORGE MATURANO-MARIN,
a.k.a. Jorge Maturano,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 26, 2018)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-15182    Date Filed: 11/26/2018   Page: 2 of 2


      John Lovell, appointed counsel for Jorge Maturano-Marin in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Marin’s conviction and sentence are AFFIRMED.




                                         2